The doubt arose upon the construction of the act of 1789, ch. 57, sec. 5: "And whereas it is a rule of common law that in case of the death of the joint obligor the debt can never survive against his heirs, executors or administrators, which rule frequently is injurious and oppressive to the surviving obligor or obligors; to remedy which, Be it enacted, That from and after the passing of this act, in case of the death of one or more joint obligor or obligors, the joint debt or contract shall and may survive against the heirs, executors or administrators of the deceased obligor or obligors, as well as against the survivor or survivors; and when all the obligors shall die, the debt or contract shall survive against the heirs, executors and administrators of all the said joint obligors.
After a few days taken to consider; they gave judgment.